In re Marshall, Charles; — Defendant(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “J”, No. 282-382.
Granted. Relator’s application is granted for the sole purpose of consolidating it with his pending appeal in No. 81-KA-3115. The district court is ordered to appoint counsel for relator for purposes of reviving that appeal. The district court shall provide this court with notice of the appointment of counsel at which time new briefing notices will issue for purposes of providing counsel the opportunity to supplement the briefs previously filed. The court will then redocket the case for argument and decision according to its customary procedures.
DENNIS, J., not on panel.